This action was begun in the district court of Lincoln county June 20, 1908, by H. F. Moore, C. E. Robinson, and S. H. Smith, against the Atchison, Topeka   Santa Fe Railway Company for damages in the sum of $1,990, resulting from injuries alleged to have been done to one Sousa Mc, a trotting mare, shipped with some other race horses over *Page 435 
said railroad from Kansas City, Mo., to Lawrence, Kan., in September, 1907. The case was tried in April, 1910, resulting in a verdict and judgment in favor of plaintiffs in the sum of $1,400, from which judgment the defendant, the railway company, appeals.
The shipment in which the animal, Sousa Mc, is alleged to have been injured, was the same shipment in which the racing mare, Nancy Alden, was injured and recovery had for such injuries in a judgment which was affirmed by this court inA., T.   S. F. Ry. Co. v. Robinson, post, 129 P. 20. The two cases are identical, both in points of law and questions of fact, and in every material feature except as to the value of the animal, the extent of the injuries, and the amount of damages resulting therefrom. The question of the value of the animal, the extent of the injuries done to her, and the amount of damages resulting therefrom were fairly submitted to the jury, and a verdict returned in favor of plaintiffs for the sum of $1,400.
The verdict being fairly supported by the evidence, and the questions of law involved in this case being identical with those involved in said case, supra, and finding no material errors committed in the trial of this cause, following the decision in said case, supra, the judgment of the court below is affirmed.
By the Court: It is so ordered.